WHEELER, District Judge.
These are reeds of rattan, from which the outside that is used for seating chairs has been removed, not further manufactured than cut into lengths suitable for whips. Chair cane, or reeds manufactured from rattans or reeds, are dutiable at 10 per cent.; while reeds with other woods, in the rough and not further manufactured than cut ipto lengths, are free. These reeds are not exactly in the rough; and the reeds associated with chair cane do not seem to be confined to chair reeds. These seem to be reeds wrought from rattans, and to be dutiable at 10 per cent, as assessed.
The judgment of the Board of Appraisers is affirmed.